UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

)
sERICA HADNOT a/k/a )
sERICA RADFORD )

)

PLAINTIFF, ) Case No. l7-cv-00655-TSB
V- )

)
PTS oF AMERICA, LLC, et at )

)

DEFENDANTS. )
0RDER

 

Serica Hadnot (“Plaintiff"), having filed a motion to voluntarily dismiss With prejudice all
of her claims against PTS of America, LLC, Gerard Muldoon (incorrectly identified in the
Amended Complaint as “Gerald Muldoon”) , Tonia Lee Colernan, J im Neil, Hamilton County, OH
Sheriff, in his official and individual capacity, Jeff` Carroll in his official and individual capacity,
John R. Layton, former Marion County, IN Sheriff, and Kerry J. Forestal current Marion County,
IN Sheriff in their official and individual capacity (hereinafcer “Defendants”), the motion having
been unopposed, and this Court being sufficiently advised: IT IS ORDERED that Plaintist

motion is GRANTED; all claims and causes of action brought against Defendants are hereby

DISMISSED wITH PREJUDICE. ~3" 01,'¢?5(*/\6»]`€' QTO ?,r-.»', Do@{,(¢i’¢"§

9\} ‘(\'Lé Ol,éévé -
so oRDERED this E'Bay of AT’?ZJ£/ ,2019

(@¢f<

Timathy s. slack \
United States District Judge

